DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawing Fig. 3 filed 12/23/2020 has been accepted.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/315,959, filed on 12/2/16.
Terminal Disclaimer
The terminal disclaimer filed on 12/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,562,375 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or make obvious the subject matter recited in claim 1, specifically, “the control means calculates a decrease amount ΔQhp of the actual heating capability Qhp due to frosting of the outdoor heat exchanger on the basis of a difference ΔTXO between the refrigerant evaporation temperature TXO of the outdoor 
adds the decrease amount ΔQhp to the required heating capability TGQhtr of the auxiliary heating means to execute heating by the auxiliary heating means”.
The closest prior art Oomura (US PGPub No. 2011/0016896) discloses a controller that is able to detect frosting of the outside heat exchanger 16 based on refrigerant suction temperature detected in outside heat exchanger 16 that is lower than a temperature threshold (S23, and paragraphs 0144 and 0150), and compensating the loss of heating or temperature drop in the air outlet by controlling the damper door 38 of the PTC heater 37 and engine heater core 36 (paragraph 0124). However, Oomura relies upon solely the detection of temperature differences, but fails to disclose a calculation of decreased amount of heating capability of the radiator 12 based on difference of the evaporation temperature in frosting and non-frosting. Although it is well known to provide controls of such loss of heating by the heaters on an as-needed basis, there is no teaching in the prior art of record to teach the calculation of the required decrease amount of the actual heating capability, and adds the decrease amount ΔQhp to the required heating capability TGQhtr of the auxiliary heating means as required in claim 1. Thus for at least the forgoing reasons, the prior art neither anticipates nor render obvious the subject matter recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763